                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAURICE GODOY,                                 Case No. 18-cv-06650-HSG
                                   8                  Plaintiff,                        ORDER GRANTING EXTENSION OF
                                                                                        TIME TO FILE AMENDED
                                   9            v.                                      COMPLAINT
                                  10     EDMUND GERRY BROWN, et al.,                    Re: Dkt. No. 15
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         Good cause being shown, Plaintiff’s request for an extension of time for an amended

                                  14   complaint is GRANTED. Plaintiff shall file an amended complaint by May 29, 2019.

                                  15         This order terminates Dkt. No. 15.

                                  16         IT IS SO ORDERED.

                                  17   Dated: 4/16/2019

                                  18                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                  19                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
